                           United States District Court
                                     for the
                           Southern District of Florida
Miguel Joaquin Marcos, Plaintiff,        )
                                         )
v.                                       )
                                           Civil Action No. 19-22733-Civ-Scola
                                         )
Alamos Towing Corp. and Jose M.          )
Alamo, Defendants.                       )
                              Order Dismissing Case
       This is the second time this Court has had occasion to dismiss this case
for Plaintiff Miguel Joaquin Marcos’s failure to comply with the Court’s orders.
The first time the Court dismissed this case was because Marcos failed to timely
seek a clerk’s default. (ECF No. 14.) Immediately thereafter, Marcos’s lawyer,
Elliot Kozolchyk, of Koz Law, P.A., asked this Court to relieve him of the
dismissal and final judgment, blaming the missed deadline on both a
miscalendaring and his affliction with the flu. (Pl.’s Mot., ECF No. 15.) The
Court granted the motion, vacating the judgment and reopening the case.
(Order Reopening Case, ECF No. 17.) In reopening the case, the Court noted
that it was then entering the fifth order necessitated by “counsel’s laggard
approach to prosecuting his client’s case.” (Id. at 1.) The Court pointed out to
Kozolchyk that his lackluster lawyering inflicts “an inordinate strain on the
Court’s limited resources—resources that could be better spent on matters in
which attorneys care about meeting deadlines and proactively attending to their
clients’ cases.” (Id.) The Court also warned Kozolchyk to “seriously reconsider
his approach to the way he litigates cases.” (Id.) It appears the Court’s
admonishments have fallen on deaf ears.
       After Marcos attained clerk’s defaults against both defendants, the Court
ordered him to take one of two actions by November 11, 2019: either (1) file a
motion for default judgment in the event there was, at that point, no possibility
of inconsistent judgments; or (2) file a notice of joint liability, in the event there
was a possibility of inconsistent judgments. (ECF No. 20.) On November 11,
Marcos filed a notice of liability but without any indication that there is a
possibility of inconsistent judgments. Further, despite the Court’s order that
Marcos move for the entry of default judgment, again, within fourteen days after
the resolution of liability as to both defendants, he has not done so—once more
in direct violation of the Court’s order.
       Based on Marcos’s repeated failures to comply with the Court’s orders,
despite the Court’s clear warnings that continuing to do so would result in the
dismissal of his case,1 Marcos’s violations and Kozolchyk’s slapdash approach
to prosecuting his case persist. The Court finds Marcos, through counsel, has
once again disregarded a court order despite pointed forewarnings not to do so
and therefore, for the second time, dismisses his case. See LaFavors v. Thayer,
706 Fed. App’x 489, 492 (11th Cir. 2017) (“When a party disregards a court
order despite forewarning that dismissal could result, a subsequent dismissal is
generally not an abuse of discretion.”)
      At the same time, the Court recognizes the drastic effect a dismissal with
prejudice would have on Marcos himself considering the harm appears to be
borne wholly of his lawyer’s failings. But see Link v. Wabash R. Co., 370 U.S.
626, 633–34 (1962) (finding a party “cannot . . . avoid the consequences of the
acts or omissions of this freely selected agent” when he “voluntarily chose this
attorney as his representative in the action”). The Court therefore dismisses
Marcos’s case without prejudice to his refiling a new case once his counsel, or
other counsel, is prepared to proceed expeditiously and in accordance with the
rules set forth by the Court assigned to his case.
      In sum, the Court, for the second time, dismisses this case, albeit
without prejudice, and directs the Clerk of the Court to close the matter. Any
pending motions are denied as moot.
       Done and ordered at Miami, Florida, on December 11, 2019.


                                                       ________________________________
                                                       Robert N. Scola, Jr.
                                                       United States District Judge




1 In its order reopening this case, the Court unambiguously warned Marcos, in bold, that if he
failed to timely seek default in this case, the Court would dismiss his action with prejudice.
(Order, ECF No. 17, 1.) Both before and after that the Court had warned Marcos about the
consequences of failing to timely seek default as well. (Order, ECF No. 12 (“If the Plaintiff fails to
timely seek a Clerk’s default or a default judgment, the Court may dismiss this action, without
prejudice, for failure to prosecute.”); Order, ECF No. 20 (“Plaintiff’s failure to file for a Motion for
Default Judgment or Notice of Joint Liability within the specified time will result in a dismissal
without prejudice as to these Defendants.”)
